SELLERS, Justice (dissenting).
I respectfully dissent. In order for verdicts to be legally irreconcilable, they must, on the basis of the same factual situation, be mutually exclusive. In this case, there were multiple verdicts in favor of the same party on all claims. The verdicts in and of themselves were not mutually *654exclusive. The record indicates that the trial court instructed the jury to engage in a two-step process, separating the counts alleging conversion and conspiracy from the count alleging unjust enrichment. In essence, the trial court instructed the jury that, if it found there had been conversion and conspiracy, then there was no need to consider the unjust-enrichment count. Only if the jury determined that there had been no conversion and conspiracy would the jury need to consider the unjust-enrichment count. After the jury returned verdicts on all three counts, the trial court acted within its discretion in eliminating the duplicative award for unjust enrichment. Ordering a new trial is an extreme remedy, and, based on these facts, I would affirm the trial court's judgment.